 


113 HR 3036 IH: Systemic Risk Designation Improvement Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3036 
IN THE HOUSE OF REPRESENTATIVES 
 
August 2, 2013 
Mr. Luetkemeyer (for himself and Mr. Bachus) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to specify when bank holding companies may be subject to certain enhanced supervision, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Systemic Risk Designation Improvement Act of 2013. 
2.Table of contentsThe table of contents for the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended by striking the item relating to section 113 and inserting the following: 
 
 
Sec. 113. Authority to require enhanced supervision and regulation of certain nonbank financial companies and certain bank holding companies.. 
3.Revisions to council authority 
(a)Purposes and dutiesSection 112 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5322) is amended in subsection (a)(2)(I) by inserting before the semicolon , which have been the subject of a final determination under section 113. 
(b)Bank holding company designationSection 113 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5323) is amended— 
(1)by amending the heading for such section to read as follows: Authority to require enhanced supervision and regulation of certain nonbank financial companies and certain bank holding companies; 
(2)by redesignating subsections (c), (d), (e), (f), (g), (h), and (i) as subsections (d), (e), (f), (g), (h), (i), and (j), respectively; 
(3)by inserting after subsection (b) the following: 
 
(c)Bank holding companies subject to enhanced supervision and prudential standards under section 165 
(1)DeterminationThe Council, on a nondelegable basis and by a vote of not fewer than 2⁄3 of the voting members then serving, including an affirmative vote by the Chairperson, may determine that a bank holding company shall be subject to enhanced supervision and prudential standards by the Board of Governors, in accordance with section 165, if the Council determines that material financial distress at the bank holding company, or the nature, scope, size, scale, concentration, interconnectedness, or mix of the activities of the bank holding company, could pose a threat to the financial stability of the United States. 
(2)ConsiderationsIn making a determination under paragraph (1), the Council shall use an indicator-based measurement approach, and consider— 
(A)the size of the bank holding company; 
(B)the interconnectedness of the bank holding company; 
(C)the extent of readily available substitutes or financial institution infrastructure for the services of the bank holding company; 
(D)the global cross-jurisdictional activity of the bank holding company; and 
(E)the complexity of the bank holding company.; 
(4)in subsection (d), as so redesignated— 
(A)in paragraph (1)(A), by striking subsection (a)(2) or (b)(2) and inserting subsection (a)(2), (b)(2), or (c)(2); and 
(B)in paragraph (4), by striking Subsections (d) through (h) and inserting Subsections (e) through (i); 
(5)in subsections (e), (f), (g), (h), (i), and (j)— 
(A)by striking subsections (a) and (b) each place such term appears and inserting subsections (a), (b), and (c); and 
(B)by striking nonbank financial company each place such term appears and inserting bank holding company for which there has been a determination under subsection (c) or nonbank financial company; 
(6)in subsection (g), as so redesignated, by striking subsection (e) and inserting subsection (f); 
(7)in subsection (h), as so redesignated, by striking subsection (a), (b), or (c) and inserting subsection (a), (b), (c), or (d); and 
(8)in subsection (i), as so redesignated, by striking subsection (d)(2), (e)(3), or (f)(5) and inserting subsection (e)(2), (f)(3), or (g)(5). 
(c)Enhanced supervisionSection 115 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5325) is amended— 
(1)in subsection (a)(1), by striking large, interconnected bank holding companies and inserting bank holding companies which have been the subject of a final determination under section 113; 
(2)in subsection (a)(2)— 
(A)in subparagraph (A), by striking or at the end; 
(B)by striking the Council may and all that follows through differentiate and inserting the Council may differentiate; and 
(C)by striking subparagraph (B); and 
(3)in subsection (b)(3), by striking subsections (a) and (b) of section 113 each place such term appears and inserting subsections (a), (b), and (c) of section 113. 
(d)ReportsSection 116(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5326(a)) is amended by striking with total consolidated assets of $50,000,000,000 or greater and inserting which has been the subject of a final determination under section 113. 
(e)MitigationSection 121 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5331) is amended— 
(1)in subsection (a), by striking with total consolidated assets of $50,000,000,000 or more and inserting which has been the subject of a final determination under section 113; and 
(2)in subsection (c), by striking subsection (a) or (b) of section 113 and inserting subsection (a), (b), or (c) of section 113. 
(f)Office of financial researchSection 155 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5345) is amended in subsection (d) by striking with total consolidated assets of 50,000,000,000 or greater and inserting which have been the subject of a final determination under section 113. 
4.Revisions to Board authority 
(a)AcquisitionsSection 163 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5363) is amended by striking with total consolidated assets equal to or greater than $50,000,000,000 each place such term appears and inserting which has been the subject of a final determination under section 113. 
(b)Management interlocksSection 164 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5364) is amended by striking with total consolidated assets equal to or greater than $50,000,000,000 and inserting which has been the subject of a final determination under section 113. 
(c)Enhanced supervision and prudential standardsSection 165 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5365) is amended— 
(1)in subsection (a), by striking with total consolidated assets equal to or greater than $50,000,000,000 and inserting which have been the subject of a final determination under section 113; 
(2)in subsection (a)(2)— 
(A)by striking (A) In general.—; and 
(B)by striking subparagraph (B); 
(3)by striking subsections (a) and (b) of section 113 each place such term appears and inserting subsections (a), (b), and (c) of section 113; and 
(4)in subsection (j), by striking with total consolidated assets equal to or greater than $50,000,000,000 and inserting which has been the subject of a final determination under section 113. 
 
